Citation Nr: 1605174	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  12-18 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of       a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in that in relevant part denied the Veteran's claim of entitlement to TDIU.

In August 2013 the Veteran and his brother testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO.  A transcript of the hearing is of record.

The Board issued a decision in December 2014 that denied entitlement to a TDIU.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2015 the Court issued an Order granting a Joint Motion of the Parties (Joint Motion) to vacate the Board's decision and to return the case to the Board for additional appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  


REMAND

The Board's decision in December 2014 relied in part on a VA general medical examination that was performed in July 2011.  The Joint Motion determined that  the Veteran's service-connected peripheral neuropathy may have increased in severity since that examination, and that the Veteran should accordingly be afforded a "contemporaneous VA examination addressing whether Appellant's service-connected disabilities prevent him from obtaining and retaining substantially gainful employment."  Accordingly, remand for a new examination is required.

Relevant ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain ongoing VA treatment records dating since June 2012 and associate them with the electronic claims file. 

2.  Schedule the Veteran for a VA general medical examination to address his claim for a TDIU due to service-connected disabilities (coronary artery disease, diabetes with erectile dysfunction and onychomycosis, peripheral neuropathy of upper and lower extremities, tinnitus, and fracture of left first metacarpal).  The claims file must be made available to and reviewed     by the examiner in conjunction with the examination.  All indicated tests should be conducted, including neurological evaluation of upper and lower extremities.   After review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether the Veteran's service-connected disabilities render him unable to obtain or maintain gainful employment.  The examiner should provide the rationale for the opinion expressed.

3.  After conducting any additional development deemed necessary, the AOJ should readjudicate the claim for a TDIU.  If the claim remains denied, provide the Veteran and his representative a Supplemental Statement of the Case (SSOC) and provide them the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




